EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yejin Kim on March 2, 2021. The application has been amended as follows: 

Claim 1

A media playback apparatus for playing media on a web browser that uses a HyperText Transfer Protocol (HTTP) scheme, the media playback apparatus comprising:
at least one processor configured to:
control to establish a communication connection between the media playback apparatus and [[a]]the media service apparatus as a hypertext markup language (HTML)-based WebSocket connection that follows an HTML standard and supports a real-time streaming protocol (RTSP);
receive media data from a media service apparatus using the hypertext markup language (HTML)-based WebSocket connection that continuously supports a bidirectional communication between the media playback apparatus and the media service apparatus;
decode the media data by a first decoder embedded in the web browser that uses the HTTP scheme;

receive a control command that controls the media data, from a user interface; and
decode the media data received via the hypertext markup language (HTML)-based WebSocket connection, by the first decoder embedded in the web browser that uses the HTTP scheme, in response to the control command corresponding to a playback command, and decode the media data received via the hypertext markup language (HTML)-based WebSocket connection, by the second decoder written in the script configured to be parsed by the web browser that uses the HTTP scheme without installing the plug-in, in response to the control command received from the user interface corresponding to a seek command.

Claim 14
A media service apparatus for transmitting real-time live video or stored video to a media playback apparatus in real time, the media service apparatus comprising:
a module storage unit configured to store a script module to play back the real-time live video or the stored video on a web browser of the media playback apparatus, the script module being written in a script which is configured to be parsed by the web browser; wherein the web browser uses a HyperText Transfer Protocol (HTTP) scheme, and
at least one processor to implement:
a module transmitting unit configured to establish a communication connection between the media playback apparatus and the media service apparatus as a hypertext markup language (HTML)-based WebSocket connection that follows an HTML standard and supports a real-time streaming protocol (RTSP), and transmit the script module to the media playback apparatus
a packetizing unit configured to packetize the real-time live video or the stored video to generate a transmission packet; and
a web server configured to through the HTML-based WebSocket connection that continuously supports a bidirectional communication between the media playback apparatus and the media service apparatus, in response to a control command being received from the media playback apparatus,
wherein the script module is configured to:
decode the transmission packet by a first decoder embedded in the web browser that uses the HTTP scheme;
decode the transmission packet , without installing a plug-in, by a second decoder written in the script configured to be parsed by the web browser that uses the HTTP scheme;
receive the control command that controls the transmission packet, from a user interface; and
decode the transmission packet received via the HTML-based WebSocket connection, by the first decoder embedded in the web browser that uses the HTTP scheme, in response to the control command corresponding to a playback command, and decode the transmission packet received via the HTML-based WebSocket connection, by the second decoder written in the script configured to be parsed by the web browser that uses the HTTP scheme without installing the plug-in, in response to the control command received from the user interface corresponding to a seek command


Claims 15 and 16 are cancelled.

Claim 18
The media service apparatus of claim 14, wherein the media service apparatus includes a real-time video camera or a network video recorder, and the media playback apparatus includes [[a]]the web browser.

Claim 19
The media service apparatus of claim 18, further comprising a media encoder configured to compress and encode the real-time live video captured by the real-time video camera.

Claim 20
The media service apparatus of claim 14, wherein the script module includes at least one module of a Real Time Streaming Protocol/Real Time Transport Protocol (RTSP/RTP) client module configured to support RTSP/RTP communication with the media service apparatus, a depacketizing module configured to depacketize the transmission packet, a frame buffer configured to temporarily store video frames obtained through the depacketization, a decoder module configured to decode the video frames obtained through the depacketization to restore the real-time live video or the stored videoa plurality of decoders included in the media playback apparatus is to decode the transmission packet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks submitted in the Appeal Brief filed December 30, 2020 are persuasive (Appeal Brief, pp.7-13); in particular, Applicant’s remarks with respect to the examiner’s reliance on Cerveau for the first and second decoder (Appeal Brief, pp. 7-10), and Applicant’s remarks regarding the examiner’s claim interpretation (Appeal Brief, p. 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-10, 12, and 13 are allowable. Claims 11, 15, and 16 are cancelled. Claims 14 and 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions groups I and II, as set forth in the Office action mailed on September 12, 2018, is hereby withdrawn and claims 14 and 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-10, 12-14, and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426